Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined Response to Remarks of 7/25/2022.

PRIORITY DOCUMENT 
It is again asserted, that respectfully requested that the Examiner acknowledge the foreign priority claim and receipt of the certified copy of the priority document, which was electronically retrieved by the USPTO and is present in the Image File Wrapper in an entry dated January 31, 2020. 
In response, please see the Office Action of 5/24/2022 wherein in the Response to Arguments, the foreign priority claim and receipt of the certified copy of the priority document, which was electronically retrieved by the USPTO and is present in the Image File Wrapper in an entry dated January 31, 2020, were acknowledged.

THE CLAIM OBJECTION AND CLAIM INTERPRETATION 
It is asserted, that present claim 3 recites: "A method comprising: stirring together a first processed food mixture and an amount of emulsified oil-water that is in a range of from 10 to 40 wt % of an oil content in the first processed food mixture, to obtain a second processed food mixture; wherein the first processed food mixture comprises an edible oil and a leafy food material containing water; and wherein the emulsified oil-water is a mixture of an electrolyzed alkaline ionized water and an edible oil, a ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsified oil-water being in a range of from 9:91 to 11:89 by weight." Thus, according to present claim 3: 
" There is a "first processed food mixture" which "comprises an edible oil 
and a leafy food material containing water" (see the description of the 
"target processed food" in the specification, for example paragraph 
[0020]). " There is an "emulsified oil-water" which "is a mixture of an electrolyzed 
alkaline ionized water and an edible oil, a ratio of the edible oil to the 
electrolyzed alkaline ionized water in the emulsified oil-water being in a 
range of from 9:91 to 11:89 by weight" (see the description of the dependent claim 3 as an example. Independent claims 5 and mixtures thereof supported by and consistent with the discussion of claim 3. 
As outlined above, present claim 3 correctly recites the features thereof, supported by and consistent with the description in the specification.  The claims have been objected to on the grounds that they are allegedly "poorly written," and "wordy and replete with terminology that is not used in the Specification." The Examiner further provides an example, namely that "Claims 3, 5 and 7 all recited the use of an emulsion (emulsified oil-water) "that is in a range of from 10 to 40 wt % of an oil content in the first processed food mixture", however, when looking in light of the Specification, it is noted that '[0016] The proportion, to the oil content in the target processed food, of the emulsified oil-water to be mixed into the target processed food preferably ranges from 10 to 40 wt%', which imparts that the emulsion comprises from 10 to 40 wt% of oil, based on the composition made, wherein the Specification is clear that the method claimed is toward a method of making a processed food (see 0001)." This objection is respectfully traversed. 
This Example in the Office Action of inaccurate claim language is itself incorrect. The specification, e.g., paragraphs [0016], [0018], [0021], and [0027], describes that the amount of emulsified oil-water is defined in proportion to the amount of oil in the target processed food (the first processed food mixture), and that the amount of emulsified oil- water that is used is preferably 10 to 40 wt% of the oil content of the target processed food. Conversely, the disclosure in paragraph [0016] does not "impart[] that the emulsion comprises from 10 to 40 wt% of oil, based on the composition made." 
In more detail, paragraphs [0020]-[0021] of the specification provide an example2 that illustrates claim 3. As described in paragraph [0020]:  First, as the target processed food to which the method in  accordance with the present invention is applied, a basil 
paste (obtained by charging 100 parts by weight of a fresh basil, 100 parts by weight of an edible oil (a vegetable oil), and 7 parts by weight of a salt into a mixer, and crushing, 
mixing and stirring the materials) was prepared. 
In response, when looking toward claim 3, in light of the Specification, it is clear that the proportion, to the oil content in the target processed food, of the emulsified oil-water to be mixed into the target processed food preferably ranges from 10 to 40 wt%”.  This imparts that the emulsion comprises from 10 to 40 wt% of oil, based on the composition made, wherein the Specification is clear that the method claimed is toward a method of making a processed food (see 0001). 

It is asserted, that there are several example of making compositions comprising basil and oil, wherein basil paste is an example of the target processed food (the "first processed food mixture" in the present claims). In these examples, different amounts of oil are discussed. 
In response, the claims are not toward an embodiment that comprises basil paste, therefore although scope of broader ranges of oil maybe supported for these specific embodiments, they are not commensurate in scope of the broad embodiments claimed.  
As noted in the Claim Objections, the claims are written poorly and therefore Applicant is required to make corrections to overcome these issues.

THE PRIOR ART REJECTION 
It is asserted, that Claims 3-8 were rejected under 35 USC 103 as being obvious in view of the combination of "Finally Make Silky, Low-Fuss Vinaigrette That Wont Separate" ("Martinez"), JP 2004-337011 ("Nagamura et al"), and JP 2014-147345 ("Masaharu"). 
However, the Examined claims were not the claims on file but rather the 
Examiner's proposed alternative claim language. See pages 5-6 of the Office Action. 
As explained above, the claims on file correctly recite the features thereof, but the Examiner's alternative language contains errors. 
Accordingly, it is respectfully requested that the prior art rejection be withdrawn and reconsidered in view of the claims on file. 
As a result of the examination of the Examiner's proposed claim language 
instead of the claims on file, the recitation of "an amount of emulsified oil-water that is in a range of from 10 to 40 wt % of an oil content in the first processed food mixture" has not been addressed. And it is respectfully submitted that Martinez, Nagamura et al, and Masaharu do not teach or suggest at least this limitation. 
In response, since the claims are not written in light of the Specification, the Claim Objections are proper and therefore this argument is not persuasive.

It is asserted, that Indeed, as explained in the last Amendment, filed February 17, 2022, Martinez, is a recipe for a vinaigrette that (according to its author) "won't separate." Martinez discloses mixing together an acid such as vinegar or citrus juice, together with an oil and Dijon mustard, tomato paste, or mayonnaise. The mixture can then be seasoned with salt, pepper, herbs, or spices. (Martinez, page 2.) 
The recipe disclosed in Martinez (page 2) is: "Whisk % cup acid (i.e., vinegar or citrus juice), /2 cup oil (if using a strongly flavored nut or olive oil, consider cutting it with a neutral oil, such as canola, at a 50/50 ratio), and 2 tsp. Dijon, tomato paste or mayonnaise together in a small bowl until completely combined and no oil remains on the surface of the vinaigrette. Season with kosher salt, freshly ground pepper, and any other herbs, spices, or aromatics you like. Serve room temperature and whisk vigorously before serving." 
Martinez does not teach a first processed food mixture that comprises an edible oil and a leafy food material containing water, or an emulsified oil-water that is stirred together with the first processed food mixture, or that the amount of the emulsified oil- water that is stirred together with the first processed food mixture is in a range of from 10 to 40 wt % of an oil content in the first processed food mixture. 
In response, please see the response to this argument in the Office Action of 5/24/2022.

It is asserted, that with respect to newly cited Masaharu, it is not clear why one of ordinary skill would combine newly cited Masaharu with the recipe in Martinez, or why any such combination would suggest the methods recited in present claims 3, 5, and 7. Masaharu teaches a manufacturing process for producing an herb sauce that maintains its green color even after long term storage. The method in Masaharu includes thawing frozen herbs in a solution of oil and/or deoxygenated water (preferably deoxygenated water, according to Masaharu), preferably in a deoxygenated atmosphere. There would be no reason to modify the recipe of Martinez with the manufacturing process of Masaharu. 
In response, YM also teaches methods of using seasonings comprising herbs for flavoring foods including the benefit of long storage periods with no color changes, therefore on of skill in the art would be motivated to use such a seasoning when making foods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793